 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDSheetMetalWorkers InternationalAssociation,AFL-CIO,LocalUnion#25 andNorth TexasContractors Association and Dallas SheetMetalContractors Association.Case 16-CB-888September22, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn February 28, 1975, Administrative Law JudgeBernardNess issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, General Counsel filed cross-exceptions and a supporting brief, and the ChargingParties filedansweringbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge to theextent consistent herewith.We agree with the Administrative Law Judge'sconclusion that Respondent did not coerce the fourindividual contractors to select their own officialsrather than the multiemployer committee as theirbargaining representatives.We also agree with theAdministrative Law Judge's conclusion that Respon-dent did not condition further negotiations with themultiemployer committee upon acceptance of thetermsreached with the four individual contractors.We disagree, however, with the Administrative LawJudge's conclusionthat Respondent acted in deroga-tion of its statutory bargaining obligations when itnegotiatedagreementswith the four individual con-tractors after already participating in negotiationswith the multiemployer committee, and thereby vio-lated Section 8(b)(3) of the Act.The Administrative Law Judge based his conclu-sion that Respondent violated Section 8(b)(3) upon afinding that the two associations and the four indi-vidual contractors intended to, and did, form a mul-tiemployer bargaining unit for purposes of the wagerenegotiations and that Respondent acquiesced inthe formation of sucha unit.We find, however, thatthe record does not support the Administrative LawJudge's finding.Even assumingarguendothat the two associationsand the four individual contractors did have an in-tention of forming a multiemployer bargaining unit,the evidence does not establish that such an intentionwas ever unequivocally manifested to Respondent orthatRespondent acquiesced in that intention.'Hence, we find that the element of mutual consentnecessary to establish multiemployer bargaining islacking in this case. For example, the renegotiationstook place under the provisions, and during theterms, of bargaining agreements which had been ne-gotiated by the two associations and the four individ-ual contractors separately, which continued to be ad-ministered with the two associations and the fourindividual contractors separately, and which werestillbinding on the two associations and the four in-dividual contractors separately' The renegotiationsalso sought to achieve a wage settlement which pre-sumably would be incorporated into the agreementsof the two associations and the four individual con-tractors separately, and concerned economic matterswhich at the time affected the four individual con-tractors almost exclusively since they were then theonly ones actually doing business in the 13 countiesinvolved. Thus, the circumstances leading up to therenegotiations could reasonably have raised a pre-sumption on Respondent's part that the renegotia-tions themselves were being conducted by the twoassociations and the four individual contractors sep-arately, albeit to suit their convenience they had se-lected a committee to represent their interests whileretaining the right to bargain individually on theirown behalf.The conduct of the contractors' representativesduring the renegotiations did little or nothing to re-but such a presumption of separate bargaining. Re-spondent was merely informed that "the contractorcommittee members represented" the two associa-tions and the four individual contractors-a state-ment which Respondent could reasonably have inter-preted as meaning that each committee member asan individual was representing one of theassocia-tions or one of the individual contractors as a partyseparately, rather than as meaning that the commit-tee as a whole was representing both associations andall four individual contractors as a group together.'i In this regard, we do not adopt the Administrative Law Judge's findingsthat at the outset of negotiationsthe Unionwas informed that the"employ-er bargainingunit was comprised of thetwo associationsand the four ...contractors," and that the Union "was made aware andunderstood that thebargaining committee asconstitutedrepresented this entiregroup." For rea-sons explainedabove, the evidence simply does not supportsuch findings.2CfJohn E Holkko d/b/a Lifetime Shingle Company,203 NLRB 688(1973), wherethe Board held that anemployer didnot violate Sec. 8(a)(5)by refusing to sign acontract negotiated by a multiemployerassociation towhich it belonged becauseitwas stillbound by a contract which it hadnegotiatedindividually beforejoining the association.The minutes of the first renegotiating session merely include the follow-ing language."Present:contractors'representatives: Ed Ragsdale,MorrisCarter, Oliver Martin, Jack Mosby and Jack Langthorn . . . .Itwas ex-plained that the contractor committee members representedthe North Tex-220 NLRB No. 96 SHEETMETALWORKERS,LOCAL 25501While two of the four individual contractors did exe-cute written assignments of their bargaining rights tothe committee, one made such an assignment onlyafter its representative on the committee had left itsemploy and the Union had struck, and another nevermade a formal assignment at all; and the record con-tains no evidence that Respondent even knew or hadreason to know of the assignments that were execut-ed before or during the renegotiations.The conduct of the two associations and the fourindividual contractors after the renegotiations alsodid little or nothing to rebut a presumption of sepa-rate bargaining. Although Respondent had indicatedneither by its words nor by its conduct any reluc-tance to continue the renegotiations with the com-mittee itself,4 the four individual contractors ap-proached Respondent on their own initiative andexpressed their clear desire and preference for sepa-rate bargaining.Notwithstanding the fact that one ofthe association's representatives knew of the pro-posed separate bargaining and indeed registered hisobjection thereto with the four individual contrac-tors,5 neither he nor any other representative of thetwo associations ever made the slightest effort to at-tend the separate bargaining or to register their ob-jections thereto with Respondent itself. Thus, Re-spondent had every reason to believe that the fourindividual contractors had been amenable to sepa-rate bargaining all along, and no reason to believethat the two associations had been opposed to sepa-rate bargaining all along.On the basis of all the foregoing considerations, wefind, especially in light of the history of separateunits and separate bargaining, that the mere fact thatthe employers formed a committee to meet and nego-as Contractors Association,Dallas Sheet MetalContractors Association,and the four contractors in East Texas."This language does not establishthat the two associations and the four individual contractors communicatedany intention of forming a multiemployer bargaining unit to RespondentRespondent's representative,Crane,testified that he was"unable to de-termine exactly who represented who [sic] in the group" and that he did notthink he was bargaining with the two associations and thefourindividualcontractors"altogether."4 As theAdministrativeLaw Judgehimself noted in dismissing the8(b)(l)(B) allegation here,Respondent"was obviouslyprepared to sign acontract with the entire group had its demands been met," and "demands[which] were not aimed at any particular segment of the group,"and picket-ed Drew alone merely because Drew employees alone were not joining inthe strike.5Even in registeringhis objectionwith the four individual contractors,the association representative merely asserted thatthe fourindividual con-tractors were acting outside of the assignment of their bargaining rights tothe committee, and did not state that the associations and the fourindividu-al contractors had formeda multiemployerbargaining unit, orthatseparatebargaining would be in derogationof any ofthe parties' statutorybargain-ing dutiestiate with Respondent only concerning the subject ofthe contract's limited wage reopener basically affect-ing the four contractors does not, by itself, establish amultiemployer bargaining unit. Therefore, we furtherfind that Respondent did not act in derogation of itsstatutory bargaining obligations by separately nego-tiating and executing an addendum to its agreementswith the four individual contractors. Accordingly, weshall dismiss the complaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board orders that the complaint herein be,and it hereby is, dismissed in its entirety.DECISIONSTATEMENT OF THE CASEBERNARD NESS,Administrative Law Judge: Upon acharge filed jointly on July 16, 1974,' by North Texas Con-tractorsAssociation and Dallas Sheet Metal ContractorsAssociation against Sheet Metal Workers International As-sociation, AFL-CIO, Local Union #25, herein referred toas the Union or the Respondent, the General Counsel, bythe Regional Director for Region 16, issued a complaintagainst theRespondent on September 20, alleging that theRespondent had engaged in unfair labor practices withinthe meaning of Section 8(b)(1)(B) and 8(b)(3) of the Na-tional Labor Relations Act, as amended, herein called theAct. Respondent filed an answer denying thecommissionof any unfair labor practices. Hearing was held before meon November 4 and 5 in Dallas, Texas.Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs filed byall parties, I make the following:FINDINGS OF FACT1.THE BOARD'S JURISDICTIONBoth the North Texas Contractors Association and Dal-las Sheet Metal Contractors Association operate as mul-tiemployer bargaining groups, engaging in craft negotia-tions on a regional basis. The north Texas associationrepresents approximately 200 contractors located through-1Unless otherwise noted, all dates hereinafter refer to 1974. 502DECISIONSOF NATIONALLABOR RELATIONS BOARDout north Texas who are engaged in commercial construc-tion.The Dallas association represents approximately 15contractors located in Dallas,Texas,who are engaged incommercial construction.During the 12-month period pre-ceding the issuance of the complaint herein,the aggregatemembers of both associations purchased and had deliveredto their locations in the State of Texas from points outsidethe State of Texas goods and materials valued in excess of$50,000.Also involved in this proceeding are four contractors,notmembers of either association-Martin EngineeringCompany,Holliday Sheet Metal Company,Longview Me-chanical Contractors,Inc., and Drew Woods,Inc. Each ofthem is located in east Texas and are referred to hereincollectively as the east Texas contractors.Each of the fournamed companies has an indirect inflow of purchases ofmaterials from outside the State of Texas valued in excessof $50,000.The Board's jurisdiction is not disputed.Based on theforegoing,I find that each of the two associations and eachof the four contractors named above are employers en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDSheetMetalWorkers InternationalAssociation, AFL-CIO, Local Union #25, is a labor organization within themeaning of Section 2(5) of the Act.111.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesAs will be described more fully,the two associations,acting together,negotiated a contract in 1973 with theUnion effective May 1, 1973,with a termination date ofApril 30,1975, and a 1974 wage reopener provision limitedto 13 east Texas counties.The four east Texas contractors,notmembers of either association, subsequently signedsimilar contracts.Pursuant to the wage reopener, theUnion and the four east Texas contractors,under circum-stances more fully related below,executed an addendum tothe 1973 contract on June 2, 1974.At the time of the hear-ing, the two associations had not executed any addendumpursuant to the wage reopener.The General Counsel contends that prior to the 1974wage reopener,the four east Texas contractors banded to-gether with the two associations as a multiemployer bar-gaining group.The General Counsel alleged the Respon-dent violated Section 8(b)(3) by negotiating,entering into,and putting into effect separate agreements with the foureast Texas contractors,at a time when the Respondent waslegally bound to bargain with the designated bargainingagent.The General Counsel further alleged the Respon-dent violated Section 8(b)(1)(B) and(3) by causing the foureast Texas contractors to select a group other than theirdesignated bargaining representative for the purposes ofcollective bargaining.At the hearing,the General Counselwas permitted to amend the complaint to add an addition-Section 8(b)(3) when it conditioned further bargaining withthemultiemployer group upon agreement to the termsreached with the four east Texas contractors on June 2.B. The 1973 ContractThe contract which gave rise to this proceeding was firstnegotiated by the Respondent with the two associations-North Texas Contractors Association and Dallas SheetMetal Contractors Association-after a 2-week strike. Thecontract was effective from May 1,1973, until April 30,1975. The bargaining unit covered work performed in 35Texas counties,including 13 in east Texas.The contractprovided for an immediate 42-cent increase and another 42cents in 1974,except in the 13 east Texas counties wherethe basic wage rate was to remain unchanged.The contractprovided for a limited wage reopener prior to April 30,1974, "for the purpose of negotiating a wage rate"for the13 east Texas counties.The four east Texas contractorsinvolved herein were not part of the multiemployer grouprepresented by the two associations in the 1973 negotia-tions.The four contractors,together with a fifth east Texascontractor,requested the Union to negotiate separatelywith their association-East Texas Sheet Metal Contrac-tors Association. After the Union had agreed with the twoassociations on contract terms, the east Texas contractorseach signed identical contracts as that agreed upon by theUnion and the two associations.This resulted from theirindependent bargaining with the Union.The record doesnot disclose the history or mechanics of bargaining prior tothe 1973 negotiations.Itdoes appear however that evenprior to 1973 the Respondent had represented the sheetmetal work employees of the employer-members of the twoassociations as well as of the four east Texas employersinvolved herein.C. The 1974NegotiationsThe Union, by letter dated January 25toHarold J.Moore,general managerof North TexasContractors Asso-ciation,gave notice"to all interested parties"that theUnion desired to open negotiations in the 13 counties pur-suant to the wage reopener provision in the 1973 contract?Lloyd Crane, the Union'sbusiness manager, testified healso wrote letters to the four east Texas contractors on thesame day in which he stated"this letter is for the purposeof notifying our East Texas subcontractors that Sheet Met-alWorkersLocal UnionNo. 25 is opening contract negoti-ations concerning wage rates."Each of the contractors tes-tified it did not recall receiving such letter.Ifind itunnecessary to decidewhether theyreceived the letterssince they became awareof the Union's intent to act uponthe wage reopener.On or aboutFebruary 3,Jack Langthorn,manager oftheDallas association,discussed the upcoming negotia-tions with JackMosby,who was at that time the vice presi-dent of Drew Woods,Inc., one of the four east Texas con-tractors.Langthornofferedhisassistancetotheal allegation: that on about July 1 theRespondentviolated2Addendum 4 to artVIII, sec. 2. SHEET METAL WORKERS, LOCAL 25503contractors. On February 12, Langthorn met with repre-sentatives of the four contractors3where upcoming negoti-ations and contemplated proposals were again discussed.Another meeting was held on February 19. This meetingwas also attended by Bill Malone,president of the Dallasassociation,and Ed Ragsdale who had signed the 1973contract on behalf of the North Texas association. Theparticipants agreed to the formation of a bargaining com-mittee to represent the four east Texas contractors and thetwo associations in bargainingwith the Union on the wagereopener.Named to the committee were Ragsdale,MorrisCarter,4Martin,Mosby, and Langthorn. By a written in-strumentdated February 25, Longview authorized thenamed committee members "as my executive bargainingagents"with the Union and agreed to be bound by a con-tractagreed uponwith the Union. By a written instrumentdated March 5, Holliday authorized the Dallas associationto negotiate a contract on its behalf and to be bound by acontract agreed upon with the Union. Ed McKnight, vicepresident of Drew, testified that Mosby, as a member ofthe bargaining committee and at that time a vice presidentof the company,initially represented Drew on the commit-tee and no authorization was therefore tendered. Duringthe course of negotiations,Mosby left Drew and since it nolonger had a company official on the committee it thenassigned its bargaining rights to the named committee 5 byletter dated May 3. Oliver Martin of Martin Engineeringtestified he never tendered an authorization to anyone torepresent his company because he himself was on the nego-tiating committee.Prior to the first negotiation meeting concerning the 13counties,Crane questioned Moore of the north Texas asso-ciation whom he represented in that area and Moore re-plied he represented all contractors domiciled there 6 plusthe normal group in the Dallas area.7The firstmeeting washeld on March 27. Representing the employer group wereRagsdale, Carter,Martin,Mosby, and Langthorn. Cranewas informed by Ragsdale the committee members repre-sented the north Texas and Dallas associations and thefour east Texas contractors.Ragsdaletold Cranethe nego-tiations were limited only to wages in the 13 counties inaccordance with the wage reopener and proposed the scalenot be increased.The Union proposed an increase totalling$1.04 while the employer group favored no increase. Subse-quent meetings were heldon April 3 and April 25. At theApril 25meeting, the employer group proposed a 25-centincreasebut the Union held to its $1.04 proposal. On May1, the Union struck. Anothermeeting, calledby the media-tor,was held on May 20. By this time, Mosby had leftDrew and Funderburk of Longview had replaced him onthe employer negotiating committee.At this lastmeeting,the employer raised its proposed increase to 42 cents andthen to 84 cents an hours.' The Union stood on its $1.043 Sam Funderburk,president of Longview Mechanical Contractors, Inc.,Mosby of Drew Woods,Inc., Hubert Hollidayof HollidaySheet Metal Co.,and Oliver Martin,president of Martin EngineeringCompany4 Carter had signed the 1973 contract on behalf of the Dallas association.sFunderburk of Longview replaced Mosby on the committee.6The four east Texas contractors were domiciled in that area7 Employer-members of the associations occasionally performed work inthe 13-county area even though domiciled outside that regionproposal .9 The meeting was adjourned without agreement.No furthermeetingswere scheduled.Failing to reach agreement by May 1, the Union struckand the sheetmetalwork employees of the east Texas con-tractors failed to report for work. Drew, however, contin-ued to operateon severalof its projects with nonmembersof Local 25. The Union picketed several Drew projects out-side its jurisdiction, beginning on May 23. On May 31, theUnion put up pickets at a Schlitz location at Longview,Texas, where Drew was a subcontractor and had employ-ees working. This was in the 13-county east Texas area.The picketing was directed at Drew only.10 As Crane ex-plained, the Union didn't picket any of the other east Tex-as contractors or members of the twoassociations becauseonly Drew had employees continuing to work in the 13-county area. On May 31, McKnight, Drew's vice president,was informed by J. A. Jones, the general contractor on theSchlitz job, that if the pickets were not gone by Monday,June 3, Drew's contract would be canceled. McKnightthen called Funderburk and Langthorn and informed themof the picketing at Schlitz and the possibility of losing itscontract with Jones. The following morning McKnightasked Funderburk to contact Crane and ascertain what itwould take to settle the dispute. Funderburk then spoke toCrane who summarized the Union's demands. A meetingwas tentatively arranged for Sunday afternoon. Funder-burk then relayed this information to Martin and Hollidayand the Sunday meeting was firmed up. McKnight notifiedLangthorn of the meeting that had been scheduled with theUnion for the following afternoon. Langthorn said he wasnot available to attend on such short notice and told Mc-Knight "they had assigned their bargaining rights to thecommittee and they were acting outside of those assignedrights."Langthorn then attempted, without success, toreach Ragsdale, who had been chairman of the negotiatingcommittee,Moore of the north Texas association, andMorris Carter. The four east Texas contractors I I met withCrane on Sunday afternoon and signed an addendum tothe 1973 contract which was presented to them by Crane atthe meeting.12Prior to meeting with the Union, the repre-sentativeof the employers met privately and Drew,Longview, and Holliday decided to accept the Union'sterms. Oliver Martin was uncommitted but at the meetingwith the Union he executed the agreement. The writtenbargaining authorizations executed by Longview, Holliday,and Drew were never revoked.On June 19, Langthorn was ata meetingwith Crane ona nonrelated matter. Crane asked when they were going tonegotiate on the east Texas counties and Langthorn indi-cated his availability at any time. On July 1, during a tele-phone conversation on other matters, Crane again raised8 This conformed to the 84-cent increases in the other counties covered inthe contract.9 The Union's proposal of a $1.04 package increase included an increasein the basic rate and the remainder covered fringe benefits.10Longview also had a subcontract on the Schlitz job, but its employeeshad struck and it had no employees working at this time11McKnight, Holliday, Funderburk, and Martin.12The addendum included a total wage and fringe package increase of$1.005, a cancellation of contributions to two industry funds, and inclusionof a section providing particular procedures in resolving controversies ordisputes 504DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe subject of negotiations on east Texas. According toLangthorn's credited testimony, Crane said "unofficially"there was no point in driving all the way to Tyler for anegotiating session unless the association was willing tosign the same agreement as executedby thefour east Texascontractors on June 2.13 Langthorn protested that such po-sition by the Union did not constitute negotiations-theUnion was setting the terms and conditions. Since July 1,neither party has asked for a meeting.Analysis and ConclusionsIn the 1973 negotiations, it was the two associationsjointly that comprised the multiemployer group and initial-ly negotiated a contract with the Union. The four east Tex-as contractors bargained with the Union independently ofthe associations although ultimately they signed similarcontracts. But, pursuant to the wage reopener in 1974 limit-ed to the 13eastTexas counties, the multiemployer groupwas expanded to include the four east Texas contractors. Arequest for negotiations in 1974 pursuant to the wage re-opener was initiated by the Respondent. Thereafter, fourmeetings were held between March 27 and May 20. Cranewas informed at the commencement of negotiations thatthe employer bargaining unit was comprised of the twoassociations and the four east Texas contractors. He wasmade aware and understood that the bargaining committeeas constituted represented this entire group.He offered noobjection and, in effect, acquiesced to negotiate with thismultiemployer group as to modifications to the 1973 con-tract pursuant to the wage reopener, which primarily af-fected the four east Texas contractors who were domiciledin the counties under consideration.The Respondent argues that even if the Union subse-quently engaged in individual bargaining with the four eastTexas contractors and thereafter individual contracts wereexecuted such conduct would not be unlawful because itresulted after an impasse had been reached with the mul-tiemployer group. I find this argument to be without merit.Even if an impasse had been reached,the Respondent herewas not entitled to split off individual members of thegroup and to negotiate with them independently of thegroup. For, in addition to its steadfast insistence on the$1.04 increase, the Respondent was also insisting upon in-clusion of a provision clearly not within the scope of thewage reopener-section 8, article X-a provision for pro-cedures to resolve "any controversy or dispute arising outof the failure of the parties to negotiate a renewal of thisagreement."Accordingly,any impasse if one existed was inpart attributable to the Union's insistence upon a modifi-cation of the contract outside the ambit of the reopener.Under the circumstances,no valid impasse existed whichcould arguably free the Respondent to negotiate indepen-dently with members of the employer group.14 In addition13Crane testified he recalled talking to Langthorn about setting up anegotiating meeting butdid notrecallmaking such statement.4I find it unnecessary to decide whether theUnioncould pursue suchcourse of action had a valid impasse, without more,existedCfHr-WayBillboards, Inc.,206 NLRB22 (1973),enforcement denied 500 F 2d 181(C.A. 5, 1974).to insisting upon the inclusion of section 8, article X,above, the Union also insisted upon what the partiestermed SASMI 15 and certain changes in fringe benefits,principally pertaining to contributions to health and wel-fare and industry funds. Crane admitted that the contractwas open only for wages.On cross-examination,he testi-fied as follows:Q. All right, sir. But you did bargain about mattersother than wages, didn't you?A. Before it was concluded we did.Q. In fact, Mr. Crane, you insisted on subjects otherthan wages,didn't you?A. In the latter stages, I did.The reopener spoke of negotiating "a wage rate." Lang-thorn testified items insistedupon by the Unionpertainingto employer contributions to industry funds were not"wage items" but were part of the "economic package."Other employer contributions he considered questionable.I find it unnecessary to determine whether each and everyone of the Union's proposals fell within the reopener provi-sion. It is sufficient to rely upon the Union's insistence onthe inclusion of section 8, article X, clearly a subject notincluded under the wage reopener.The General Counsel does not allege in his complaintthat the Respondent independently violated the Act by in-jecting demands not subject to the wage reopener as de-scribed above. He refers however to this course of conductto support his contention that the Union engaged in thesetactics in order to destroy the integrity of the multiemploy-er group and to cause individual members to split off fromthe group. The evidence does not support this contention.The Union met with the multiemployer group where it in-jected demands arguably not subject to the reopenerclause. It obviously was prepared to sign a contract withthe entire group had its demands been met. Its demandswere not aimed at any particular segment of the group.The General Counsel also contends that the Union's se-lective picketing solely of Drew was designed to cause thefour east Texas contractors to leave the multiemployergroup and sign individual contracts with the Respondent.However the record discloses the strike covered the entire13-county area and the Union's members refused to per-form work in that entire area, regardless of the identity ofthe employer. As Crane testified, Drew was the only em-ployer who continued to operate in the area and this wasthe reason the picketing itself was directed at Drew. I can-not agree with the General Counsel that the picketing ofDrew was designed to cause the foureastTexas contrac-tors to break off from the multiemployer group.Respondent's counsel argues that at the June 2 meetingthe Union met with the very committee with which it metearlier in negotiations during the year.He contends thatthe absence of Langthorn was a matter of personal conve-nience and the absence of the other committee members ofthe associations 16 was because Langthorn was unable tocontact them and inform them of the meeting. As he cor-rectly points out, the meeting was requested by one of theeast Texas contractors and the Union was not informed of15A form of supplemental unemployment insurance16Ragsdale and Carter SHEET METAL WORKERS,'LOCAL 25505any objections by the associations to the meeting.Nor wasthere any evidence that the Union sought to exclude fromthe meeting the association representatives of the bargain-ing committee.Under these circumstances,he argues, theUnion did not engage in individual bargaining.However, itis clear that on June 2 the only employer participants at themeeting werethe four east Texas contractors, two of whomwere not even on the multiemployer committee-Mc-Knight and Holliday. Although the record does not dis-close whether any mention was made as to the absence ofthe association representatives,and there may have beennone,it is indeed proper to assume Crane was aware hewas dealing with only the four east Texas contractors sepa-rate and apart from the multiemployer bargaining group.The request for a meeting made through McKnight wasinitiated as soon as the Union picketed Drew on the Schlitzjob. It must have been apparent to Crane that with theabsence of the three association representatives from theJune 2 meeting 17 and with the added presence of officialsof the two remaining east Texas contractors not individu-ally represented on the committee IS the Union was meet-ing and negotiating with the four east Texas contractorsindependently of the multiemployer group. Therefore, con-trary toRespondent's contention,I find that the Unionnegotiated and entered into separate agreements withDrewWoods, Inc.,Holliday SheetMetalCompany,Longview Mechanical Contractors, Inc., and Martin Engi-neering Company at a time when the Union was obligatedto bargain with the multiemployer group of which the foureastTexas contractors were a part. I do not consider of anysignificance the fact that the Union was never informed ofthe associations'objections to the independent negotia-tions by the east Texas contractors. For Langthorn didvoice his disapproval of separate negotiations to McKnightwhen informed of the meeting to be held the very next day.None of the east Texas contractors had revoked their au-thorization to be represented in bargaining by the multiem-ployer group.Faced with economic losses because of a dis-ruption of their operations, the four contractors wereanxious to resolve the dispute and were prepared to capitu-late to the Union's demands. They therefore initiated themeeting with the Union. But at that time the contractorscould not effectively withdraw from the multiemployergroup. The multiemployer group objected to the separatenegotiations,a valid impasse did not exist,and there wereno "unusual circumstances" which would have permittedseparate negotiations.The adverse economic conditionssuffered by the east Texas contractors due to the Union'sstrike were insufficient on this record to support any "un-usual circumstances" theory.19 Accordingly, I find the Re-spondent was not lawfully free to negotiate and executeseparate agreements with the east Texas contractors andthereby fracture the multiemployer bargaining unit. I findand conclude the Respondent's conduct therefore was vio-lative of Section 8(b)(3) ofthe Act.In support of his contention that the Union violated Sec-tion 8(b)(1XB) of the Act, the General Counsel relies upon17Ragsdale,Carter, and Langthorn.isHolliday and McKnight.19 SeeHi-Way Billboards,Inc., 206 NLRB 22.the insistence by the Union of demands not within theambit of the wage reopener, the selective picketing ofDrew, and the negotiating with the four east Texas con-tractors independently of the multiemployer group. TheGeneral Counsel argues that by engaging in this conduct,theRespondent restrained and coerced the individualmembers in the selection of their representative for collec-tive bargaining. I have already found above that the insis-tence by the Union of its proposals to be included in amodification of the 1973 contract and its picketing of Drewalone were not designed to drive a wedge into the multiem-ployer bargaining unit or to splinter off the four east Texascontractors from the remainder of the bargaining group.Negotiating separately with the four contractors under thecircumstances described above is insufficient to support afinding that the Union restrained or coerced the east Texascontractors to bargain separately. It was the contractorsthemselves who initiated the negotiations and the Union'sacquiesence in dealing separately with them alone will notcompel a finding of an 8(b)(1)(B) violation. Accordingly, Ishall dismiss this allegation of the complaint.The General Counsel has further alleged that the Unionviolated Section 8(b)(3) of the Act when, on July 1, it con-ditioned any further bargaining with the multiemployergroup upon the group's acceptance of the terms reachedwith the four east Texas contractors on June 2. In supportof this allegation, the General Counsel relies upon the July1, 1974, conversation between Crane and Langthorn whenCrane in substance said there wasn't any point in meetingunless the associations were willing to sign the agreementreached with the four east Texas contractors. Thislast alle-gation was included in an amendment to the complaint atthe hearing. Upon reflection I have reservations whether Ishould have granted the motion to grant such amend-ment.20 As Langthorn testified, it had been Crane who in-quired about getting together for negotiations. And Lang-thorn characterized Crane's statement as "unofficial."Neither party has requested negotiating since that July 1meeting.Under these circumstances, I do not considerCrane's statement as a refusal to meet or negotiate unlessthe associations were to agree to the same terms as reachedwith the east Texas contractors. Accordingly, I shall dis-miss this allegation of the complaint.CONCLUSIONS OF LAW1.By negotiating, entering into, and giving effect to sep-arate agreements with Drew Woods, Inc., Holliday SheetMetal Company, Longview Mechanical Contractors, Inc.,and Martin Engineering Company at a time when the Re-spondent was obligated to bargain with the collective-bar-gaining group as the representative of said employers, Re-spondent has violated Section 8(b)(3) of the Act.2.The unit appropriate for collectivebargaining is all20When the testimony relating to this conversation was adduced by theGeneral Counsel on the first day of the hearing, the counsel for the GeneralCounsel specifically said it was offered,not to show any separate violation,but was offered only to show the Respondent'smotivation in signing con-tracts with the four east Texas contractors on June 2. It was on the secondday of the hearing that he moved to amend the complaint to include this asan independent allegation. 506DECISIONSOF NATIONAL LABOR RELATIONS BOARDemployeesengaged in sheet metalwork in the employ ofthe membersof North Texas Contractors Association andDallas SheetMetal Contractors Association and the fouremployersnamedin paragraph I above in the 35 Texascountiesnamed in the 1973 collective-bargaining agree-ment.3.Theaforesaidunfair laborpractices are unfair laborpracticeswithin themeaningof the Act.4.Except for the foregoing, Respondent has committedno unfair labor practices under the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices within the meaning of Section8(b)(3) of theAct, Ishall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policiesof the Act.[Recommended Order omitted from publication.]